Title: To Benjamin Franklin from Dorcas Montgomery, 17 October 1781
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Octr. 17th. 81
Mrs. Montgomerys Respectful Compliments wait on Doctr. Franklin. and takes the liberty of Introducing Her Son. As fatigue & a Slight Indisposition prevents Her paying Her Compliments to the Doctr. at present, flatters Her self with having that Honor in a few Days, Her Compts. attend Mr. W— Franklin.
 
Addressed: His Exellency / Benjn. Franklin Esqr / Passy
Endorsed: Mrs Montgomery A l’Hotel des Armes Rue Dauphine vis a vis celle d’Anjou
Notation: Montgomery Mrs. Oct. 17. 1781.
